

115 HR 4144 IH: Port Drivers’ Bill of Rights Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4144IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mrs. Napolitano (for herself, Mr. Nadler, Mr. DeFazio, Mr. Lowenthal, Ms. Barragán, Mr. Huffman, Mr. Johnson of Georgia, Mr. Takano, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a task force on truck leasing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Port Drivers’ Bill of Rights Act of 2017. 2.FindingsCongress finds the following:
 (1)The labor of drayage and intermodal truck drivers is vital to the movement of goods and to our Nation’s economic prosperity.
 (2)Independent studies have repeatedly documented the low pay and rampant worker misclassification in the port drayage and intermodal industries.
 (3)The Subcommittee on Highways and Transit of the House Transportation and Infrastructure Committee held a hearing on May 5, 2010, on the negative economic and environmental impacts of port trucking.
 (4)An investigation published in USA Today on June 16, 2017, titled Rigged, detailed disturbing employer abuses and called the work arrangements for many port truck drivers modern-day indentured servitude.
 (5)The California Labor Commissioner has issued decisions awarding over 400 port drivers in excess of $40 million in back pay due to wage and hour violations.
 (6)Federal and State courts have consistently upheld the California Labor Commissioner’s authority to adjudicate these claims and have rejected complaints that wage claims brought by truck drivers with the Labor Commissioner are preempted by the Federal Aviation Administration Authorization Act of 1994.
 (7)The California Employment Development Department and the New Jersey Department of Labor have awarded at least 50 port drivers unemployment and disability benefits.
 (8)Regions 21 and 5 of the National Labor Relations Board have issued several complaints against port trucking companies for allegedly committing unfair labor practices after investigations determined port drivers were being misclassified.
 (9)Drayage drivers at the Ports of Los Angeles and Long Beach have engaged in at least 15 unfair labor practice strikes over the past 3 years to protest misclassification, which have caused picketing at marine terminals that delayed cargo and created congestion.
 (10)Many stakeholders in the movement of goods and licensed motor carriers, including beneficial cargo owners and third-party logistics providers, contribute to negative working conditions for port truck drivers.
 (11)Government officials have an opportunity and a responsibility to improve the working conditions of port truck drivers.
 3.Sense of CongressIt is the sense of Congress that truck drivers, including drayage drivers, have the right to— (1)be treated with honesty and respect;
 (2)have full-time work guarantee a basic standard of living; (3)be covered by Federal, State, and local labor and employment laws;
 (4)be covered by workplace safety and health laws; (5)be free from exploitative truck lease or rental arrangements;
 (6)not be misclassified as independent contractors and denied legal protections, benefits, and pay; and
 (7)bargain collectively for better wages and working conditions. 4.Truck Leasing Task Force (a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Labor, shall establish the Truck Leasing Task Force (hereinafter referred to as the Task Force).
 (b)MembershipThe Secretary of Transportation shall select not more than 15 individuals to serve as members of the Task Force from the following groups:
 (1)Labor organizations. (2)The motor carrier industry.
 (3)Consumer protection groups. (4)Safety groups.
 (5)Members of the legal profession who specialize in consumer finance issues. (c)DutiesThe Task Force shall examine lease-to-own agreements that commercial truck drivers have entered into, with a focus on—
 (1)the operation of agreements that drayage drivers have entered into; and (2)such agreements at the Port of Los Angeles and the Port of Long Beach.
 (d)PowersThe Task Force may conduct site visits and field hearings, as necessary, to assist its efforts. (e)Report (1)In generalThe Task Force shall create a report containing the following:
 (A)The impact of truck leasing agreements on the take-home pay of truck drivers. (B)Whether the truck leasing agreements comply with applicable local, State, and Federal law.
 (C)Whether the Task Force determines that legislation is necessary to protect the ability of truck drivers to earn a living wage and, if so, recommendations on such legislation.
 (D)Whether the Task Force determines that changes in regulations are necessary to protect the ability of truck drivers to earn a living wage and, if so, recommendations to the Secretary of Transportation and the Secretary of Labor on such changes.
 (2)SubmissionNot later than 1 year after the date on which the Task Force is established pursuant to subsection (a), the report created pursuant to paragraph (1) shall be submitted to—
 (A)the House Transportation and Infrastructure Committee; (B)the House Education and the Workforce Committee;
 (C)the Senate Committee on Commerce, Science, and Transportation; and (D)the Senate Committee on Health, Education, Labor, and Pensions.
 (f)TerminationNot later than 1 month after the date of submission of the report pursuant to subsection (e), the Task Force shall terminate.
			